Citation Nr: 0814491	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1951 to May 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1995 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The claim is now 
under the jurisdiction of the Waco, Texas, RO.  In a March 
2003 decision, the Board remanded the issue of TDIU for 
issuance of a statement of the case.  The veteran 
subsequently perfected his appeal of the issue.


FINDING OF FACT

The veteran's service connected disabilities of dysthymia 
with history of headaches, rated 30 percent; degenerative 
arthritis, cervical spine, right ankle, left great toe, with 
discogenic disease, C5-6, minimal early degenerative changes, 
T12-L1, rated 20 percent; residuals, muscle injury left 
forearm, rated 10 percent; duodenal ulcer, rated 10 percent; 
and Hashimoto's thyroiditis, rated 10 percent, are rated 60 
percent combined, and are not shown to be of such nature and 
severity as to preclude him from obtaining or maintaining any 
regular substantially gainful employment. 


CONCLUSION OF LAW

The schedular requirements for TDIU are not met, and a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The original rating decision on appeal predated the VCAA, 
however the veteran was advised of VA's duties to notify and 
assist in the development of the claim in November 2003 and 
June 2006 letters.  These letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The June 2006 letter specifically 
informed the veteran to submit any pertinent evidence in his 
possession; it also informed him of the evidence that would 
be pertinent and that he should either submit such evidence 
or provide the identifying information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
He has had ample opportunity to respond and supplement the 
record.  The June 2006 letter also advised the veteran of the 
criteria governing effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), however effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  The claim was readjudicated following the complying 
notice.  See July 2007 supplemental statement of the case.

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met. Accordingly, the 
Board will address the merits of the claim.

II.  Factual Background

The veteran's service connected disabilities are:  dysthymia 
with history of headaches, rated 30 percent; degenerative 
arthritis, cervical spine, right ankle, left great toe, with 
discogenic disease, C5-6, minimal early degenerative changes, 
T12-L1, rated 20 percent; residuals, muscle injury left 
forearm, rated 10 percent; duodenal ulcer, rated 10 percent; 
and Hashimoto's thyroiditis, rated 10 percent.  The combined 
rating for the service connected disabilities is 60 percent.

In an August 2006 supplemental claim for TDIU, the veteran 
reported that he last worked in June 1992 as a supervising 
nurse in a county sheriff's department.  He advised that he 
completed four years of college and trained as a registered 
nurse.  He maintained that he was unable to work because of 
his "headaches, arthritis, ulcers, and resulting pain."  

On VA psychiatric examination in November 2005, the veteran 
reported that he was not in any treatment for his dysthymia 
and did not take any medications for it.  He reported that he 
controlled his depression through willpower and self-
hypnosis.  The examiner noted that the veteran was able to 
engage in a normal range and variety of activities of daily 
living without any interruption of his typical daily routine.  
The veteran's Global Assessment of Functioning (GAF) score 
was noted as 60.  The examiner described "a mild effect of 
his mood and depression problems, related to personal and 
social adjustment."  It was the examiner' opinion that the 
veteran "does not present as unemployable, based on his Axis 
I conditions."

On a VA orthopedic examination in November 2005, the examiner 
stated that the "list of service connected conditions 
include the cervical spine, the right foot, the left great 
toe, and lower thoracic and upper lumbar spine, and the left 
forearm.  None of these areas would render him unemployable 
on the basis of the findings on today's examination."  The 
examiner noted that the veteran was "intelligent, well-
educated, and could accept almost any kind of employment that 
did not require him to lift or move patients or to engage in 
strenuous lifting of any kind.  That would then make him 
eligible for customer service or other sedentary 
employment."  In an addendum to the report, the examiner 
noted that "the veteran has adamantly protested that he is 
not able to work as a nurse due to multiple pain areas.  
However, I think that he could perform in customer service or 
other sedentary activities.  However, he appears unwilling to 
seek or to function in any employment at this time due to a 
chronic pain syndrome....Our impression is that the veteran is 
not unemployable as noted in the narrative above."

Additional VA examination in November 2005 considered the 
veteran's thyroid, parathyroid, and duodenal ulcer disease.  
That examiner stated that of these conditions "there would 
not be something which would be totally disqualifying for 
some type of employment, particularly for sedentary work...."

III.  Legal Criteria and Analysis

TDIU may be assigned when the veteran is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities (without regard to age).  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  For those veterans who fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. §§ 3.321, 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).  Neither 
nonservice-connected disabilities nor advancing age may be 
considered in the determination. 38 C.F.R. §§ 3.341, 4.19; 
Van Hoose, supra, at 363.  Thus, the Board may not consider 
the effects of nonservice- connected disabilities on the 
veteran's ability to function.

The veteran's service-connected disabilities are rated 60 
percent combined.  Thus, the above-outlined schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b).  The Board must determine whether the veteran is 
unemployable due to his service-connected disabilities 
regardless of their rating.  It is established VA policy is 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
However, in these cases, in order for the veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some circumstance which places the claimant in 
a different position from other veterans with the same 
rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  Here, the RO has 
determined the factors warranting extraschedular 
consideration are not shown.

The Board likewise finds that the evidence fails to show that 
the disability picture presented by the veteran's service-
connected disabilities is so exceptional or unusual as to 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration of TDIU.  First, the record does 
not show frequent periods of hospitalizations for service 
connected disability.  Second, the evidence does not support 
a finding that the veteran is demonstrably unable to obtain 
or maintain employment due to his service-connected 
disabilities.  

Three VA examiners specifically concluded that the veteran's 
service connected disabilities would not preclude sedentary 
employment.  Nothing in the record shows that service 
connected disabilities cause impairment for which 
accommodation in sedentary employment is not possible.  The 
Board recognizes that the service connected disabilities are 
such that they would preclude employment requiring extensive 
lifting.  This would likely rule out the veteran's prior 
occupation as a nurse.  However, his college education and 
the level of intelligence cited by the VA orthopedic examiner 
are such that he appears to be quite capable of engaging in 
sedentary types of employment not inconsistent with his 
disabilities.   

In summary, there is no evidence showing that, by virtue of 
his service connected disabilities alone, the veteran is 
precluded from securing or following any substantially 
gainful employment.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Entitlement to TDIU is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


